Citation Nr: 0531319	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  The veteran died in August 1999.  

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, AX.

The appellant, who is the veteran's widow, having married him 
in January 1946, testified before an Acting Veterans Law 
Judge at the RO in August 2005; a transcript is of record.

In November 2005, an Acting Veterans Law Judge granted a 
motion to advance the case on the docket pursuant to 38 
U.S.C.A. § 7101 and 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran's service medical records, most of them originals 
and seemingly fairly complete, reflect that in service, he 
had bronchitis, gastrointestinal upsets, nasopharyngitis, and 
what was eventually diagnosed as atypical primary pneumonia 
of unknown etiology.  He had a history of pre-service 
pneumonia without residuals at entrance.  

During the in-service hospitalization for the diagnosed 
pneumonia disorder, three "smears and cultures" [presumably 
for tuberculosis, but not so stated] were reportedly 
negative.  [It is also not shown that urine or other specimen 
cultures were grown.]  His symptoms included abdominal 
tenderness and respiratory complaints; however, it is not 
shown that thorough evaluations were undertaken of organ 
systems other than his lungs.  Final diagnoses were primary 
pneumonia, atypical, etiology unknown, right lower lobe, 
moderate; and secondary neurocirculatory asthenia, moderate.

In 1963, he was hospitalized in Canada after seven to eight 
months of fatigue and night sweats, frequent micturation and 
some loin pain.  A hospital summary indicated that he was 
found to have tuberculosis of the right kidney and bladder, 
active, bacillary.  His history of in-service "viral" 
infection was noted absent a diagnosis of tuberculosis.  
[Additional segments of the pertinent hospital records have 
recently been submitted by the appellant.]

Inquiry was made in 1963 as to whether the disease from which 
the veteran was suffering in 1963 was the same as that he had 
experienced 20 years before in service.  In response, a 
statement is of record from Dr. WKK, dated in October 1963, 
citing one segment of private hospitalization in 1963 for 
renal tuberculosis, and further stating, in pertinent part as 
follows:

Having observed patients with renal 
tuberculosis for over a period of many 
years, we believe that this may be a 
disease of longstanding and at the same 
time asymptomatic nature in the kidney.  
This makes it very difficult indeed to 
place any date of onset of the disease of 
the kidney which by our own statement 
must be highly (sic).

It would be fair to say, however, that it 
is possible that the disease of (the 
veteran) might have begun 15 to 20 years 
ago as it was moderately far advanced 
when we examined him this summer.  

(Emphasis added.)  The physician enclosed a copy of 
a 1960 treatise from the British Journal of 
Surgery, relating to renal tuberculosis and long 
term review of cases follow-up from 20-35 years.

According to the appellant, her husband had been seen after 
1963 for alcohol problems and ongoing infection.  She alleges 
that he developed alcoholism, prostate difficulties and 
diabetes, all of which masked any underlying infections; but 
that he also continued to have the same viral infection that 
was present in 1963 and allegedly was present in 1943 in 
service.  

Some clinical records have been obtained showing treatment 
for alcoholism in 1973 during which time he was also noted to 
have a chronic, longstanding, and sometimes productive cough.

The veteran died in August 1999.  The death certificate 
indicated that the cause of death was cardio-respiratory 
arrest due to terminal squamous cell pulmonary carcinoma; the 
certificate was signed by RH, M.D.  [Any bases for the 
diagnostic conclusion are not identified thereon].  An 
autopsy was not performed.

However, according to the appellant and limited pertinent 
clinical records in the file, Dr. H had treated the veteran 
since about 1990 when he was diagnosed with diabetes; in 
1999, he was inadvertently found to have a suspicious lung 
lesion.  It was determined at that time that the carcinoma 
which involved his lung was far-advanced and involved other 
organs including his liver and heart.  Before he could 
receive oncological care, he was found dead at home.  Further 
clinical records have not been forthcoming from Dr. H, 
including from 1999.  

For a variety of reasons, including statements by the 
appellant as to the circumstances of the veteran's terminal 
care, it is not thought that pursuit thereof would 
necessarily result in any additional information.  

The appellant has presented some cogent arguments including  
potential medical relationships.  She has asserted that her 
husband developed a viral infection in service, specifically 
tuberculosis, involving his lungs or kidneys or elsewhere; 
that he continued until his death to have that disease 
process, much of which went untreated for decades; and that 
the disease process, which initially started in service and 
was neither then nor later properly identified, caused and/or 
significantly contributed to the cancer that killed him.

A medical opinion in support of these allegations is not of 
record.  It is also not clear that any further clinical 
records are going to be forthcoming, but they would be 
potentially helpful in addressing and resolving the issue at 
hand.  However, in any event, the Board finds that in order 
to protect the appellant's substantive and procedural due 
process, additional development would be beneficial.  

Accordingly, the case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If additional clinical records 
are available from any other post-service 
care for the veteran, the appellant 
should be asked to provide copies 
thereof, and the RO should assist her in 
obtaining same.  If she has medical 
opinions to support her position, she 
should submit them.

2.  The case should then be forwarded to 
a VA physician with expertise in viral 
diseases.  The physician should review 
all of the evidence in the case, and 
render a comprehensive, detailed and 
annotated written opinion as to: (a) 
whether it is as likely as not that the 
veteran's underlying infection in service 
was the same as or related to the 
infectious process involving his 
genitourinary system in 1963; (b) whether 
there is a reasonable possibility and/or 
probability that the underlying infection 
existed throughout his lifetime; and (c) 
what is the likelihood that the 
infectious process caused and/or in any 
way contributed to the cancer which was 
present at the time of his death.  The 
examiner should identify all related 
factors in this case and delineate the 
probabilities in each instance, i.e., 
more likely than not (more than 
50 percent probability), as likely as not 
(50 percent probability), or less than 
likely (less than 50 percent 
probability).  

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a supplemental statement 
of the case should be prepared, and the 
appellant and her representative should 
be given a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

